    Case: 1:20-cv-04699 Document #: 57 Filed: 09/08/20 Page 1 of 4 PageID #:1162



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

                                             Case No.: 1:20-cv-04699
 M.G., through his father and legal guardian
 BARTOSZ GRABOWSKI, individually and MDL No: 2948
 on behalf of all others similarly situated,
                                             This Document Relates to All Cases
 Plaintiff,
                                             DECLARATION OF FRANK S. HEDIN
 v.                                          IN SUPPORT          OF     APPLICATION
                                             FOR     APPOINTMENT           AS   CLASS
 TIKTOK INC.; and BYTEDANCE, INC.,           COUNSEL
 Defendants.


       I, Frank S. Hedin, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 and

based on my own personal knowledge, that the following statements are true:

       1.      I am a partner at the law firm Hedin Hall LLP (“Hedin Hall”) and a member in

good standing of the Florida Bar and the State Bar of California. I have filed a motion to appear in

this matter on a pro hac vice basis.

       2.      I am very familiar with the rules and procedures of this Court, having litigated and

appeared before it on several prior occasions. E.g., Norberg v. Shutterfly Inc., No. 1:15-cv-05351

(N.D. Ill.); Rivera v. Google Inc., No. 1:16-cv-02714 (N.D. Ill.); Monroy v. Shutterfly, Inc., No.

1:16-cv-10984 (N.D. Ill.); Wilson v. Redbox Automated Retail LLC, No. 1:19-cv-01993 (N.D. Ill.).

       3.      Attached hereto as Exhibit A is a true and correct copy of the Firm Resume of Hedin

Hall. Since its founding in March 2018, my firm has represented consumers in numerous data-

privacy and financial services class action lawsuits in state and federal courts nationwide,

including as court-appointed class counsel. E.g., Olsen, et al. v. ContextLogic Inc., No.

19CH06737 (Cir. Ct. Cook Cnty. Ill.) (class counsel in data-privacy action, $16 million non-

reversionary settlement finally approved); Donahue v. Everi Payments, Inc., et al., No. 2018-CH-

15419 (Cook Cnty., Ill. Cir. Ct.) (class counsel in data-privacy action, $14 million non-

reversionary settlement pending preliminary approval); Kokoszki v. Playboy Enterpises, Inc., No.

19-cv-10302-BAF (E.D. Mich.) (class counsel in data-privacy action, $3.8 million non-
    Case: 1:20-cv-04699 Document #: 57 Filed: 09/08/20 Page 2 of 4 PageID #:1163




reversionary settlement finally approved); Huguelet, et al. v. Maxim Inc., No. 19-cv-4452-ALC

(S.D.N.Y.) (class counsel in data-privacy action, class-wide settlement pending final approval);
Owens, et al. v. Bank of America, N.A., et al., No. 19-cv-20614-MGC (S.D. Fla.) (class counsel in

overdraft-fee action, $4.95 million settlement finally approved); Liggio v. Apple Federal Credit
Union, No. 18-cv-1059-LO (E.D. Va.) (class counsel in overdraft-fee action, $2.7 million
settlement finally approved); Hansen v. LMB Mortgage Servs., Inc., No. 19-cv-179-KJM (E.D.
Cal.) (class counsel in data-privacy action, successfully defeated motion to compel arbitration);
Wilson v. Redbox Automated Retain, LLC, No. 19-v-1993 (N.D. Ill.) (same); Lin v. Crain
Communications Inc., No. 19-cv-11889-VAR (E.D. Mich.) (same).
       4.      My law firm also represents investors as class counsel or plaintiffs’ counsel in
securities class actions in state and federal courts throughout the country. E.g., In re Menlo
Therapeutics Inc. Sec. Litig., Case No. 18CIV06049 (Cal. Sup Ct., San Mateo County) ($9.5
million class settlement on behalf of IPO investors finally approved); In re EverQuote, Inc. Sec.
Litig., (N.Y. Supreme, New York County), Case No. 651177/2019 ($4.75 million class settlement
on behalf of IPO investors finally approved); Luczak v. Nat’l Beverage Corp., No. 18-cv-61631-
KMM (S.D. Fla.) (court-appointed counsel for class in action alleging violations of federal
securities laws); Plymouth County Retirement System v. Impinj, Inc., et al., Index No. 650629/2019
(N.Y. Sup. Ct., N.Y. Cnty.) (co-lead counsel for plaintiff class of investors asserting Securities Act
claims arising from initial and secondary public offerings).
       5.      Hedin Hall also represents indigent litigants in civil rights and housing matters on
a pro bono basis. E.g., Groover v. U.S. Corrections, LLC, et al., No. 15-cv-61902-BB (S.D. Fla.)
(represented plaintiff and putative class against country’s largest private prisoner extradition
companies in Section 1983 civil rights action alleging violations of the Eighth Amendment).
       6.      Additionally, I served as court-appointed class counsel or lead or co-lead plaintiffs’
counsel in several data-privacy actions prior to founding Hedin Hall, and successfully obtained
meaningful relief for consumers in many such matters. E.g., Farnham v. Caribou Coffee Coffee,
Inc., 16cv295-WMC (W.D Wisc. 2017) (class counsel in privacy action, $8.5 million non-


                                                  1
    Case: 1:20-cv-04699 Document #: 57 Filed: 09/08/20 Page 3 of 4 PageID #:1164




reversionary settlement finally approved); Chimeno-Buzzi v. Hollister Co. et al., 14cv23120-MGC

(S.D. Fla. 2014) (class counsel in privacy action, $10 million non-reversionary settlement finally
approved).

       7.      Significantly, as it relates to the instant matter against TikTok Inc. and ByteDance,
Inc., I have also frequently represented plaintiffs in BIPA class actions alleging defendants’
collection of “scans of face geometry,” including in litigation against Google and Shutterfly where
I achieved multiple significant victories on issues of first impression pertaining to the statute’s
construction, interpretation, and applicability to online facial recognition technologies (like those
at issue here). Specifically, my work on these matters resulted in: (1) the first decision in the
country holding that scans of face geometry collected from digital photographs constitute
“biometric identifiers” within the meaning of BIPA, Norberg v. Shutterfly, Inc., 152 F. Supp. 3d
1103 (N.D. Ill. 2015); (2) the first decision in the country holding that neither Illinois’ presumption
against extraterritoriality nor the dormant commerce clause is violated by applying BIPA to
prohibit the extraction of scans of face geometry from digital depictions of Illinois residents
uploaded from devices located in Illinois, Rivera v. Google Inc., 238 F. Supp. 3d 1088 (N.D. Ill.
2017); and (3) the first decision in the country holding that the nonconsensual collection of a scan
of face geometry, a bare violation of BIPA, is invasive of privacy and thus manifests, in and of
itself, a concrete and particularized injury sufficient to confer Article III standing, Monroy v.
Shutterfly, Inc., 2017 WL 4099846, at *8 n.5 (N.D. Ill. Sept. 15, 2017).
       8.      My partner David W. Hall maintains his office in San Francisco, California, is a
member in good standing of the State Bar of California, and will also soon be filing an application
to appear in this matter on a pro hac vice basis. For nearly three years at his prior firm, Robbins
Geller Rudman & Dowd LLP, Mr. Hall served as one of the primary attorneys in a BIPA action
against Facebook Inc. (also involving the collection of “scans of face geometry” from digital
photographs). See In re Facebook Biometric Privacy Litig., 3:15-cv-03747-JD (N.D. Cal.)
(proposed $650 million class-wide settlement recently granted preliminary approval).




                                                  2
    Case: 1:20-cv-04699 Document #: 57 Filed: 09/08/20 Page 4 of 4 PageID #:1165




       9.      My firm and I conducted an extensive pre-filing investigation of potential claims

arising from Defendants’ practices of collecting, capturing, storing, and using consumers’

“voiceprints” and “scans of face geometry,” as well as their plans to disseminate this sensitive data

to a third-party acquirer of TikTok in the near future.

       10.     In particular, as part of our pre-suit investigation, I performed the following work:

(a) investigated potential legal claims arising from Defendants’ alleged practice of collecting,

storing and using consumers’ biometric identifiers and biometric information, with a focus on both

scans of face geometry and voiceprints; (b) analyzed numerous articles, journals, reports, web-

based resources (on both a current and historical basis), and patents and patent applications

describing Defendants’ challenged conduct; (c) researched Defendants’ data-storage practices and

identified the locations in Illinois and vendors retained by Defendants to store the data implicated

in this case; (d) researched Defendants’ corporate structures and the relationship between the

Defendants and the entities believed to be potential acquirers of TikTok; (e) investigated the nature

of the challenged conduct at issue here by interviewing numerous potential clients; (f) investigated

the adequacy of the named Plaintiff to represent putative classes; and (g) prepared the Complaint

in this action on behalf of two nationwide unjust enrichment classes and two Illinois BIPA

subclasses.

       11.     Hedin Hall maintains offices in Miami, Florida and San Francisco, California and

has support staff available to assist with our efforts prosecuting this litigation. My firm also has

ample resources available to devote to investigation, the hiring of experts, and whatever else may

be necessary to most effectively prosecute this action on behalf of the proposed Classes. My firm

and I are well suited to represent the Plaintiff and proposed Classes in this matter.

       I declare under penalty of perjury pursuant to the laws of the United States of America that

the foregoing is true and correct. Executed this 8th day of September, 2020 in Miami, Florida.


                                              __________________________
                                              Frank S. Hedin



                                                  3
